13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 1 of 6
13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 2 of 6
13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 3 of 6
13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 4 of 6
13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 5 of 6
13-11902-mew   Doc 275-2   Filed 02/14/19 Entered 02/14/19 13:57:30   Attachment
                                     Pg 6 of 6
